Per curiam.
This matter is before the Court on a Request for Suspension of License Pending the Resolution of Criminal Charges filed by Cas-sandre M. Galette (State Bar No. 920625). Galette currently is facing criminal charges in the Superior Court of Fulton County. The facts underlying those charges are related to the facts alleged in a grievance filed by a client of Galette’s, which prompted the Investigative Panel of the State Disciplinary Board to direct the Office of the General Counsel of the State Bar of Georgia to file a Notice of Discipline against Galette seeking disbarment. Galette requests that the Court enter a temporary order of suspension of her license to practice law while the criminal charges are pending. She contends that if the disciplinary proceedings are not deferred she will face waiving constitutional rights that otherwise would be available in the criminal proceedings. The State Bar has filed a response agreeing that the Court should grant Galette’s request to suspend her license to practice law pending the outcome of her criminal case. Galette currently is suspended under an interim suspension that began October 5, 2011 for failure to respond to the Investigative Panel and under an Administrative Suspension for failure to pay her Bar dues.
Having reviewed the record, the Court agrees that Galette’s request should be granted, see In the Matter of Swank, 288 Ga. 479 (704 SE2d 807) (2011). Therefore, it is hereby ordered that Cassandre M. Galette be suspended from the practice of law in the State of Georgia during the pendency of the criminal charges against her and until further order of this Court. Galette is directed to notify the State Bar’s Office of General Counsel within seven days of the disposition of the criminal charges whether by plea, verdict, dismissal, first *342offender probation or any other action amounting to final disposition of the criminal case. She is reminded of her duties under Bar Rule 4-219 (c).
Decided January 22, 2013.
R. Gary Spencer, for Galette.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.

Suspension until further order of this Court.


All the Justices concur.